Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 1 of 52            FILED
                                                                   2019 Mar-04 PM 03:25
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




      Exhibit A-5




                                                              App. 219
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 2 of 52




                      TRANSCRIPT OP AnDio RECORDING




    Transcript of audio recorded meeting with Mr. Herschel Walker,

     Mr. Ron Eisenman and Mr. John Staples on December 27th, 2016.




                      LaTasha D. Bethel CCR# 2660
                       Certified Court Reporter
                           State of Georgia
                       bethelreporting@live.com
                             (770) 771-8454




                                                                     1




                                                              App. 220
                                                         RMFS 000120
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 3 of 52




 1           MR. WALKER:     One of the things I want to talk about,

 2      John, more than anything is I spoke to Robert a couple of

 3      times, and I have agonized over this for a long time for the

 4      last couple of weeks is how we get ourselves back on track.

 5      Then I came to the point that if we could or if we ever

 6      could get back on track because I'm not sure just where we

 7      come in.     I think now we have come to the point that I think

 8      it may be time for us to change.     It may be time for us to

 9      part ways.    I'm not sure if Renaissance Man is still what

10      you like, which is sad to me because I thought we had such a

11      great run.    We had a great, great run.   I think we had so

12      much potential.    I think with this broker thing and

13      everything that has come up, and now I'm not sure if

14      Renaissance Man is still the focus point that I think it

15      should be.    Now, I just think we have come to the point that

16      it is time for Renaissance Man to keep going on, and we

17      figure out a way we can still coexist and get things done.

18      One of the things I thought about is -- you've done so many

19      great things for Renaissance Man that I would love to do

20      like a year's pay.    Like a consultant year's pay for you so

21      that you can focus on all that stuff Robert was talking

22      about with you with the brokerage and -- I forgot some of

23      the names.    Bud Taylor, and I think the other guy, and you

24      can put those things together that you-all were talking

25      about doing, and you can come back to me then, but I think




                                                                App. 221
                                                          RMFS 000121
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 4 of 52




 1      it may be time to part because I think trust is so important

 2      and I think that is where -- you know, I keep hearing that

 3      word, and it is sad to me because you've done a lot of good

 4      things for Renaissance Man.

 5              MR. STAPLES:   Okay.   I guess I need further -- I don't

 6      know what was said.      Well, I don't know if, to be honest

 7      with you, Herschel, if what I say today matters to you.          I

 8      would hope that it would.      Robert doesn't speak for me.

 9      David Jackson doesn't speak for me.      The last several months

10      have been very stressful, and it seems to be, like we

11      mentioned when Kim and I came here a couple of weeks ago --

12      and a few weeks ago, there seems to be a lack of trust on

13      us.     I guess I could understand it, but it shouldn't-- we

14      have never done anything distrustful.      I have never taken a

15      dime.     We have never hidden anything from anyone.    Others

16      have been distrustful.     I mean, we have had conversations,

17      Ron.    But then it really started, Herschel, when you started

18      texting me about having the financial records from Hearty

19      Bake (phonetic) and that they had been paying someone at

20      DSM.    I knew that never happened.    I wish instead of texting

21      back and forth we just could have -- that never happened.

22      Whoever told you those things, they're lying.       Blair, and of

23      course that -- I made a mistake with DSM from day one by

24      trusting others, and you've always been a good partner with

25      me, Herschel.    You have always been good to me.    You know,




                                                                 App. 222
                                                            RMFS 000122
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 5 of 52




 1      Robert talks to me every day, and some things I agree with

 2      and some things I don't.       He gives me good advice.     The

 3      bottom line Herschel is if I've asked for something you, for

 4      the most part, have gone along with it.        It's when I started

 5      asking for things for other people that this got out of

 6      hand.     The DSM thing, I think, Ron, you may have even said

 7      it.     It's a cancer.    I agree with that.

 8              MR. EISENMAN:    Well, it's a collection of things and

 9      Herschel wanted to handle this, but I think some of it is

10      also I think you lost focus on Renaissance Man.          It became

11      very important for you to have a place for Kim and a place

12      for Blair.

13            MR. STAPLES:      I disagree with that wholeheartedly.      I

14      never lost focus of Renaissance Man.

15            MR. EISENMAN:      But if the guy who owns the company --

16            MR. STAPLES:      That never happened.

17            MR. EISENMAN:      The guy that owns the company thinks

18      that it became more important to -- and again, this is just

19      one of the things, but to Herschel, it felt -- and if I am

20      wrong, Herschel, tell me but -- felt that it became more

21      about DSM and having something for Kim -- because it's not

22      the money.    I mean, I told you many times.      Herschel has

23      told you.    We viewed the money that Kim made as being part

24      of your salary --

25            MR. STAPLES:      It should be.   It should be.




                                                                    App. 223
                                                                RMFS 000123
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 6 of 52




 1           MR. EISENMAN:     But having Kim and Blair in the company

 2      became -- there was just a --

 3           MR. STAPLES:     It's Herschel's company.   You know, it's

 4      disappointing.     It's disappointing to me, Herschel, because

 5      I always felt like, first of all, the focus has always been

 6      on Renaissance Man.     Something that concerns me is you do

 7      not have an advocate like me.     I'd certainly be willing -- I

 8      came in here with a suggestion to take a different role.

 9      There is nothing in the works with Bud Taylor.       There is

10      nothing in the works with Robert, and I can look you in the

11      eye man-to-man.     There is nothing in the works.    You know,

12      Robert talks a lot about this could happen and that could

13      happen.   I would like this, Christopher.    Okay, that's fine,

14      but nothing is in the works.    I don't even see that

15      happening to be honest with you.    To me, the best scenario

16      is the one, the showing up at 2 o'clock unless they are not

17      coming.

18           MR. WALKER:    No, they're coming.

19           MR. STAPLES:    I mean, it is your company.     I never lost

20      focus of Renaissance Man.    That's been my focus.     You know,

21      I think that sometimes I get put in a position like the

22      other day when David Jackson asked to speak to me and the

23      truth always sets you free and I know what the truth is.        I

24      was going into Simmons for a (indiscernible).      He's there.

25      I thought maybe I could learn something to give you a




                                                                 App. 224
                                                             RMFS 000124
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 7 of 52




 1      heads-up because you were meeting the next day.        The fact of

 2      the matter is I learned nothing.       I wanted to try to put

 3      Renaissance Man in a better position.       I did not understand

 4      -- he is asking you all these questions about me, and they

 5      range from asking you about Kathy's Korner (phonetic)

 6      (indiscernible) to expense reports.       I just never understood

 7      that.     I've never stolen a dime on expense reports.    Never

 8      would think about it.     I guess what pains me is that I

 9      believe with a hundred percent certainty that I'm the best

10      thing -- I'm not talking about you.       It's your company, but

11      I'm the best thing going for Renaissance Man, and I wanted

12      to continue the track -- the role I take, the position I

13      take, that is all irrelevant.       I mean, I had a

14      recommendation as to how to handle that.

15           MR. WALKER:     You have and this is what I told -- I'm

16      not sure I told.     I said I have learned so much from John

17      when we first started like with the brokers and how the

18      brokers work and how you do the brokers, and I said when we

19      got into the broker thing, everything that you were teaching

20      me went away from what I thought we were supposed to be

21      doing.    That's why I said I'm not sure what was happening

22      and maybe it put a lot of pressure on you to try to do both

23      things.    I can understand that.    It put a lot of pressure on

24      you to try to do DSM and Renaissance Man because then you

25      are trying to make sure this one is done right and this over




                                                                  App. 225
                                                              RMFS 000125
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 8 of 52




 1      here is done right, and it may have put a lot of pressure on

 2      you.     That's where I may have saw and felt that Renaissance

 3      Man is losing its general manager now because the focus now

 4      is going somewhere else.       That's not from David Jackson or

 5      Randy or any of these people, but it was just from what --

 6      and, you know, whenever we had meetings, I would say let's

 7      do this here, let's do this, and I think that's it.       So that

 8      is the reason I say I wanted to give you time with, like,

 9      being a consultant to me in a sense.       Then thinking clearly,

10      just what you want to do.       That's the reason I said not to

11      let you lose yourself.       Just be a consultant and figure out

12      and see what you want to do because I said you've done --

13      we've grown Renaissance Man.       You have been a big part in

14      growing Renaissance Man.       I think Renaissance Man has so

15      much potential out there, and that's why I'm like, guys, we

16      almost have to strike when the iron is hot and it is hot

17      right now because we have another bid coming up in another

18      year.    There is another bid coming up in another year.        So

19      that is what is so crazy about this whole thing.

20              MR. STAPLES:    Yeah, I know you have been searching

21      Herschel, and you know it is what it is.       I can tell you

22      with a hundred percent certainty my focus has never left

23      Renaissance Man.       We talked a lot, Ron, every meeting we

24      had, and he said you have this stuff in your head but you

25      don't share it with others.       Well, you know, I think I have




                                                                 App. 226
                                                            RMFS 000126
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 9 of 52




 1      shared it with others.     It was very strategic what I do with

 2      Renaissance Man.    So Herschel, it's like I keep trying and

 3      maybe I don't communicate as well, but you're exactly right,

 4      when I came on board with Renaissance Man, I saw no value in

 5      a program.   I saw no value, and I got rid of all of them

 6      because they weren't doing anything, and part of that was

 7      because they were not being paid anything.     So I get rid of

 8      all of them without even notifying Cisco.      Kristy and Kathy

 9      found out about it because Seattle was complaining, and I

10      sold her on it.    She was in a position of authority.      I

11      said, look Kristin, I hired somebody here to do what the

12      brokers are supposed to do, which that was not true.        We

13      already had Clint on board, but then when we got the award.

14      It wasn't any preplanning on my part.     I had no idea they

15      were going to align us with a national broker.     I said, I'm

16      not sure I want that model.     I'm not sure I want that.       I'm

17      not sure we need that.     I had no idea it would become what

18      it became, and in fairness to you, I came to you, and I

19      said, look, I would like an opportunity (brief skip in

20      audio) wanting to go out and learn just the best potential

21      of anybody on your team.    She really does.   Kim never wanted

22      the role that I put her in.    She does not want that role.

23      Kim wants to be creative.    Kim could be very good at

24      marketing.

25           Kim could be very good -- Kim looks good.     She does




                                                                 App. 227
                                                           RMFS 000127
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 10 of 52




 1       well with the books.    She is paying bills.    She is doing

 2       those things, but I too, Ron, felt like, collectively, Kim

 3       and I are receiving $325,000 a year.      That is what we are

 4       receiving collectively, and I think, collectively, we have

 5      more than earned that amount of compensation.       I never asked

 6       for more, but I think, collectively, that's a hell of a

 7       deal.    I do think that.   But Kim's part of that is $85,000,

 8      but the role that Kim plays, the role that Kim wants to

 9      play, it is not an $85,000 role.      Barbara Humphry, I found

10      her.     I said, you know, for a larger company, if we get to

11      the point that somebody can develop her and somebody can --

12      there is something there especially for a minority business

13      enterprise.    There is something there.    But is she -- I

14      don't know if I am making any sense.

15             I want to remain as a consultant.    I don't need another

16       year to decide what I want to do.     What I want to do,

17      Herschel, is -- I thought about this a lot coming up here.

18      Several years ago, Herschel, you gave me the biggest

19      compliment that I have received in business in my career.

20      You said something to the effect of you trust me like a

21      brother.    At the end of the day that was a heck of a

22      compliment coming from Herschel Walker and the amount of

23      respect I have for you.      I will own my mistakes, okay.    I

24      will own my mistakes.     My mistake started because when I

25      first asked you about DSM I said I would like an opportunity




                                                                 App. 228
                                                            RMFS 000128
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 11 of 52




 1       for Kim.    I would like an opportunity for Blair.      You said

 2       fine.     You didn't even tell me -- and I go and I find a

 3       retail broker Bit and Bill (phonetic), and I knew a little

 4       bit about, and then they got this Gary Brown thing who used

 5       to work for OK Foods, and he is now available because Brooks

 6       Food Group is out of business.     So there's four of them and

 7       one for me.    I remember when we would go to the meeting, and

 8       I did not want to be involved in it, Herschel, because I

 9       felt like they would be a conflict of interest.        So we go to

10       the meeting and there is five people sitting at the table,

11       and they hand me the initial documents, and they said we

12       would like 5 percent each, which would then leave you with 8

13       percent.    Four times five.   It's 24 of them.     I said,

14       huh-uh.    There is five of us.   Everybody gets a 20 percent

15       because 20 percent of something is better than a hundred

16       percent of nothing, and there was nothing.        From day one I

17       said, guys, you have to grow this.     It's got to be

18      legitimate.     It's got to be more than Renaissance Man.

19       That's what I promised Herschel.    That's what we owe it to,

20      but I'm going to stay away from it.     Of course, they did

21       nothing.    That all ended when Gary Brown dog-curses [sic] my

22      daughter with my wife in the next office.     He had done

23      nothing.     So I am like I got to get out of this.     This is

24      ridiculous.

25            Randy Sanders, he was my broker at Tyson.       He had been




                                                                   App. 229
                                                              RMFS 000129
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 12 of 52




 1       retired.     He said his noncompete had ended.    Hey, Randy, you

 2       want to take this?    He took it.    My mistake there.    I own

 3      it.    We weren't involved.    We did not keep the books.       We

 4       did not see how the money was being spent because again,

 5       Herschel, I thought it would be a conflict of interest.             I

 6       don't want to look at it -- I don't want to be involved.

 7      Randy, you need to run this thing and Herschel.        It's when I

 8      finally put the foot down with Randy, he quit.        I put the

 9      foot down.     I said this new award is for the process base.

10       Your plan is not going to work.      The intent of this was not

11      to create a bunch of extra money for me or for you or for

12      Ren.   Man.    You've got to hire more people.     Randy says,

13      huh-uh.     I think Christopher can handle the new CatMan

14      (phonetic) board.     I would like Marvin (phonetic) and all

15      these other people to do these other things.       I'm telling

16       you the facts, Herschel.     Well, I'm not going to do that.

17      Yes, you are.     Yes, you are.    Well, you don't own the

18      company.    I said, no, I don't, but Kim does.     Well, she's

19      not here.     Okay, then she'll send you an email, which she

20      did.   It was the Friday before Labor Day weekend.        The

21      Monday after Labor Day she does not call or whatever.           He

22      sends me an email:     I resign.   Now, what he was resigning

23      from was his salary, but he still felt he owned 40 percent

24      of something.     He owns 40 percent of nothing.    Robert had

25      talked to him in the past because Robert thought he could




                                                                   App. 230
                                                             RMFS 000130
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 13 of 52




 1       trust him about purchasing his 40 percent to create

 2       something for Kristin.     I said, Robert -- when this all came

 3       to light, I said, Robert, you are not purchasing anything

 4       from Randy Sanders (phonetic).     Oh, I'll do it.    I'll do it.

 5       I said, no, you're not.     So then Randy Sanders gets mad at

 6      me.     Sends a lawyer.   I'm not a lawyer.   He sends me this

 7      stuff like they're going to do this, that, and the other.

 8      had no right.     Okay, whatever.   Then Randy Sanders gets mad.

 9      I'm not making excuses.      Hell, I own this stuff.    I made

10      mistakes.     It's been a cancer from day one.     I appreciate

11      that.     But my focus has been Ren.   Man, from day one.    It's

12      been stressful, Herschel, because I can't rely on anybody

13      other than myself.     That's the bottom line.     You said that

14      to me a number of times.     I don't have a second-in-command.

15      I never have had one.     As much as I've tried to be

16      optimistic and develop and to get that second-in-command, to

17      get that somebody that I do not have to tell every single

18      day -- I talk to our people every single day, and most days

19      it's repetitive.     It's the same daggum thing.    So whether

20      I'm a consultant, whether I'm -- I don't care what the title

21      is.     I think you do need -- and if it's Julie, whoever it

22      is, somebody -- our people need, maybe, a little harder

23      hand.    I don't know if any of this is making any sense, but

24      I don't need to think about what I want to do.        I appreciate

25      that opportunity.     What I would like to do is what I am




                                                                  App. 231
                                                              RMFS 000131
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 14 of 52




 1       doing.     If that is in a different role, that's fine if you

 2       are wanting a divorce.       I'm not wanting a divorce, but you

 3       know, it's your company.

 4            MR. WALKER:     Well, that's the reason I said do a

 5       consultant.    You help us to determine just what direction we

 6       are going in, and maybe it could give us time to think about

 7       it and give you time to think about all this because I said

 8       -- and one of the things I think I told someone -- I said,

 9       guys, no matter what, Renaissance Man is still going.       This

10       is a company that is running, and we are waiting to hear

11       from this person and waiting to hear from that person.       I'm

12       like, well, what are we doing with Renaissance Man.       It's

13       still running.

14            MR. STAPLES:    I understand that, but the other thing,

15       Herschel, is I don't take vacations.      I haven't been waiting

16       to hear from nobody.

17            MR. WALKER:    All right.

18            MR. STAPLES:    Now, I have people that they are still

19       waiting today doing nothing.

20            MR. WALKER:    Right.

21            MR. STAPLES:    Okay, but Blair ain't one of them.    She's

22       working.    I haven't been waiting on anybody to do anything.

23      I can promise you that.       I wake up every day thinking about

24      Renaissance Man.     I wake up every day, that is my soul and

25      the idea -- I would still do this in a consulting role,




                                                                  App. 232
                                                             RMFS 000132
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 15 of 52




 1       Herschel.     I don't care what my title is.

 2            MR. WALKER:     Yes.

 3            MR. STAPLES:     I think I know what Renaissance Man

 4       needs.   If you can forget about what I did, we are in a

 5       different place with respect to brokers.       We are in a

 6       different place.     If you would just trust me.    We are in a

 7       different place than we were when we got the first CatMan

 8       award, which I never expected the brokerage to become what

 9       it's become.     I never intended for the brokerage to be a

10       profit center for me or for anybody else.       If you look back

11       at history, that's why I put the brakes on Randy Sanders.

12       That's why, Ron, I mentioned it to you several times this

13       year, there is too much brokerage coming in, and we need to

14       make changes.     We've done the things, Herschel, that I hoped

15       we would do.     The strategy for this year was to become a

16       UniPro corporate-approved supplier.      We are that.   Remember

17       Mark Hayes (phonetic)?      That was one of their big things

18       they were going to do for us, but they wanted more to help

19       us do that.     They didn't know enough about us.    They weren't

20       willing to make that call on our behalf.       Well, we did that

21       without them.    We are a UniPro corporate-approved supplier.

22      We are going to the UniPro conference in a few months.

23      They've got members all across this country.        We are a U.S.

24      Foods corporate-approved supplier.      One of the issues they

25      have with us, one of the issues they said to us why they




                                                                  App. 233
                                                             RMFS 000133
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 16 of 52




  1      weren't going to include us in the bid upcoming is that you

  2      do not have coverage.     You do not have representation.      So

  3      in other words, they are not buying into our model.      They

  4      are not buying into the model, but we are a U.S. Foods

 5       corporate-approved supplier.     We are a PFG

  6      corporate-approved supplier.     They have members all across

 7       the country.     What I've learned about that is getting slots,

 8       Herschel.   Getting slots is not difficult.     It's difficult

 9       for our people because I can assure you there has not been

10       one negotiation whether it's PFG, Hale, whether it's PFG,

11       Lester, whether it's PFG, Jackson, Mississippi.      There is

12       not one piece of new business that anybody other than me has

13       negotiated, and you don't want nobody other than me

14       negotiating it.     They miss things.   I look at every bill

15       from a vendor.    I look at every bill from Foodbuy.   I look

16       at every -- I have other people that is supposed to be doing

17       that, and it is not because they are not hard workers.        They

18       miss things.   It's a complicated business, but back to what

19       the strategy was.     We now should be selling our products

20       across the country.    Getting the products into distribution,

21       that's not a big deal.    Our issue from day one has been,

22       what do you with it after they are in distribution.     We

23       don't have any assistance from PFG, Lester.     We had a little

24      bit with Christopher.     We had a little bit with Barbara, but

25       they do not know end users.    They don't have anybody to pull




                                                                 App. 234
                                                            RMFS 000134
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 17 of 52




 1       the product through.    That's what a big broker does.     That's

 2       what a big broker does.    In other words, big broker, I could

 3       hand them all these lists we get now from Sysco and all

 4       these operators.    Big broker -- you know, here you go big

 5       broker.    You need to reach out to these operators.     Oh, by

 6       the way, they are already calling all these operators.         Oh,

 7       by the way -- because they are selling 15 other items.         Oh,

 8       by the way, they are already there.      They are already aware

 9       of them.    So, now I take my chicken.    If you believe what

10       I'm saying, which I'm telling you whether it's right or

11       wrong or indifferent, the idea for DSM is no different than

12       what I was going to recommend today, if you want to take a

13      few more -- the idea was, provide the support necessary for

14       CatMan, which we've done that.    I still say that we've done

15      that, but now CatMan has evolved.     You've got one more year.

16      We have to grow it.     We have to get a base of business with

17      all these other distributors.     You have to have that.       It

18      feels like I've been chasing -- I don't know what I've been

19      chasing.     It's just been this cloud for months, and to be

20      honest with you, I didn't know where it was coming from

21      because I know I had not done anything.      The mistake I made,

22      Kim is my rock, okay.     Kim aggravates me sometimes when it

23      comes to DSM.     She won't let me look in the daggum books.

24      She doesn't let me get involved.     It frustrates the heck out

25      of me.     I can understand how it may frustrate Julie.    I




                                                                  App. 235
                                                            RMFS 000135
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 18 of 52




 1       understand that.    So putting the two of them together, that

 2       did not work out.    I love Kim and you love Julie.    I think

 3       they're both fine women, okay.     But putting the two of them

 4       together, that did not work out, and it caused me a bunch of

 5       crap.   It caused me a bunch of stress.    I mean, I don't

 6       know.   It hasn't distracted me.    My focus has remained on

 7       Renaissance Man.    The issue has been, Herschel, and not

 8      against our people, but having a team to run the play.

 9            MR. WALKER:    I think that's one of the things, and I

10      think I mentioned this a long time ago, and maybe I didn't

11      ask the question right when I said, let's put the people

12      where they are being (indiscernible), and I said let's keep

13      everybody but let's go get people to do the fieldwork, but

14      maybe we have our people to overlook them and teach them how

15      to look at numbers or teach them how to work with the

16      (indiscernible), and it is sort of like what I was saying

17      wasn't being heard.    I said, you taught me, and I remember

18      when Bill (phonetic) and Jeryl (phonetic) when I wasn't

19      there, you said, the reason you guys can't do this over here

20      is you don't have bodies over there.      You don't have bodies

21      there, so you are not going to get that account.       Well,

22      that's what I was saying.    I'm not going to get that account

23      because I do not have people there or I said that list, and

24      I was looking at it yesterday.      All the customers we lost

25      and the people, and it had all the numbers right there why




                                                                 App. 236
                                                           RMFS 000136
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 19 of 52




 1       we lost, and I am, like, guys, why don't we call those

 2       people and just see what do we do because I always wondered

 3       we had lost almost 1,500 cases.     I said, we never even

 4       called and said are we doing something wrong.        What do we

 5       do.   Why are we not here, and I think we lost to Purdue.

 6       That's why I was totally just lost.     I said, John taught me

 7       that is what we are supposed to do.     Have a buyer there.

 8       Have someone going to see that person.        Right now, food

 9       shows are not what they used to be because they do not do

10       food shows that much anymore.     Everything is totally changed

11       from what they used to do, but having people in the face of

12       the people, I always thought was the way we used to do it.

13             MR. STAPLES:    I think that's right.

14             MR. WALKER:    So let me ask you something because, like

15       I said, I thought about, and Ron said it too -- because like

16      I said, you have done a lot for this company.        I told you

17      this is very difficult when I was thinking of this, and I

18      told you I will fire my (indiscernible) because they are

19      material.   They are not food people.     They don't know

20      anything about food, but I said you are.        You've been there.

21      We have worked this here, and that's the reason I said, I'm

22      not going to take any of your salary away.        I am going to

23      give you your salary and you be consultant and then you

24      figure out -- like with DSM, we give up DSM.        We have to

25      turn DSM over.   Like I said, we started DSM, but we keep




                                                                   App. 237
                                                              RMFS 000137
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 20 of 52




 1       people -- almost what I am talking about -- where people are

 2       overlooking brokers.    Like this company, they are coming

 3       today because I talked to them for a little bit, and I have

 4       talked to some other people for a little bit and stuff and

 5       trying to figure out who could do the selling.      I told

 6       someone, I said, guys, for me getting a national brokerage

 7      may still not be a way for me because national program

 8      already has a food chain company.      So they still are not

 9      going to look at Renaissance Man.      They never looked at me

10      before, but these little jokers here will look at me because

11      they are a little hungrier and today --

12            MR. STAPLES:    But Core (phonetic) might.    Now, who is

13      John Goodman (phonetic)?

14            MR. WALKER:    John Goodman.   Now, doesn't he have a

15      chicken company?

16            MR. STAPLES:    (Inaudible response)

17            MR. WALKER:    See, that is somebody who may look at me,

18      but see, this is what got me with Core because Robert said

19      -- and this is Robert.    I can tell you what Robert said.

20      Robert said, John Goodman said come see me at the beginning

21      of the year.    I'm like, dude, I'm a business.     I remember

22      telling someone else you may be a big elephant there, but

23      I'm the big elephant for me.    So if you do not want me, I do

24      not need you.   That's what I'm saying.      If you don't have

25      time to see me --




                                                                 App. 238
                                                            RMFS 000138
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 21 of 52




 1               MR. STAPLES:    I feel that same way.

 2               MR. WALKER:    And that is what I'm saying.   I'm trying

 3       to do business with you, and if you are just saying, put me

 4       over here, I don't need you either.       That's why I said I'm

 5       going to people that want to go out and do it because

 6       sometimes people get fat and happy and they do not want to

 7       work.     Well, I want people that's hungry.    That's what I

 8       tell people.     You have to be hungry, then you have to go out

 9       and do it.     That's what I said I am looking for now.     People

10       that are hungry that want to go and do it.       I talked to Gary

11       Collins (phonetic) out in California.       The funniest thing

12       about Gary Collins is every time I've called somebody at

13       Sysco about Gary Collins, if I mention Gary Collins, they

14       go, oh, God.    It's like what is he doing up there to make

15      everybody mad.      I don't know what he is doing up there, but

16       then the homeboy went and brought, and I even mentioned it

17       to you.    I said, let's not get him pissed off.      He brought a

18       10 million --

19            MR. STAPLES:       But understand, he's done that before and

20      nothing ever came of it.

21            MR. WALKER:       Now see, that's something I never knew.      I

22      have never known that.

23            MR. STAPLES:       He's a nice guy, but he's done nothing.

24            MR. WALKER:       But see, that's what I'm saying.   I never

25       knew it, but I just said if something comes of that and it




                                                                   App. 239
                                                               RMFS 000139
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 22 of 52




 1       simply may not, but see, still, I'm not saying we keep Gary

 2       Collins because no one out there really likes Gary Collins.

 3       So I've been talking to people up there, but every time I

 4       mention CPR or whatever is his company, they go, oh, God.

 5       That's the first thing they say, oh, God, and I am like,

 6       what is he doing that pisses everybody off.         Then my next

 7       thing was Gary Collins has Soel (phonetic).         Soel is in

 8       direct competition to what I do.       They are in direct

 9       competition of selling that -- my thing is I don't know what

10       they pay Gary Collins.       That's beside the point, but that's

11      the reason I came to this decision.        I'm like, guys,

12      Renaissance Man has got to go.        We can't stay where we have

13      been at because we have to go.        It has nothing to do with

14       David Jackson.       My meeting with David Jackson -- this is the

15      honest truth, I'm going to tell you -- it came down to what

16      does he want.     He really did not want anything.

17              MR. EISENMAN:     He didn't want anything.

18              MR. WALKER:     He really did not want anything.

19              MR. EISENMAN:     The same message that Gary Murphy had

20      said.

21              MR. WALKER:    What's weird about him.   I've called him

22      more, but I have called him since he is left here, and I

23      have not talked to him yet.       I've called David Jackson five

24      times.    He texted me back once and said that they were busy

25      doing something --




                                                                     App. 240
                                                               RMFS 000140
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 23 of 52




 1            MR. STAPLES:    Do you see how that causes -- I can deal

 2       with the stress, but don't you see how -- I mean, he's

 3       talking to me like -- he's putting me in some situations

 4       that he wants this, this, this, and this done, and then he

 5       won't look you in the eye and tell you those things.       That's

 6       kind of the gist of the deal.    You know, well, how is this

 7       and how is that.    I'm like, why are you asking me.     This

 8       happens throughout the course of the year.      The only thing I

 9       try to tell Gary Collins or David Jackson, you are putting

10       your people -- because I get asked a lot of questions by

11       Carmen Seal (phonetic) about the people.       That's why you put

12       your people in this position.    Why don't you meet with your

13      people.     If you have these issues, why don't you direct them

14      to Herschel face to face.     That was that whole deal and I

15      get it.     I did not go in and blow up a meeting with David

16       Jackson.    Whether anybody wants to believe it or not, the

17      truth of the matter is Herschel, as I'm walking out of his

18      office on Monday -- first of all, I did not learn anything.

19      So there was no earth-shattering news to get to you.       I did

20      not even learn what my options were with respect to the

21      insurance other than (skip in audio).

22            MR. WALKER:    -- start at the low end.

23            MR. STAPLES:    If you wanted me to negotiate -- I don't

24      know what you wanted me to do.

25            MR. WALKER:    To be honest, I don't even know what I




                                                                  App. 241
                                                             RMFS 000141
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 24 of 52




 1       want you to do.       I think this is new for all of us right

 2       now.    I think one of the things that --

 3              MR. STAPLES:    If you want me to do something for 15

 4       hours a week, what am I going to do the other 45 hours a

 5       week or whatever?

 6              MR. WALKER:    I think being a consultant, and what I was

 7       looking at 100 percent being a consultant, is right now, I'm

 8       not sure what I want you to do, but I know one of the things

 9      is when it comes to certain things, I may have to call you

10       and ask you about something.      How do you do this or who are

11       you talking to here and what are you doing right here.       To

12      be honest, this is a new territory for me as well.       It's a

13      totally new territory for me, but I know that as much as you

14      have done for Renaissance Man, I don't want to do that

15      severance thing that somebody was telling me about.       That's

16      not even fair to do severance.       I don't know how they told

17      me that.     I said I'm willing for it to be like this here

18      because I said, I don't want to do a two months' severance

19      and all of that.       I want to do this, and if I need him for

20      something, I know John will help me with it, and then at the

21      turn of the year, we may go back and do another year.

22              It's a new order.    We may even just do the business all

23      over.    This was a chance for me to feel, like I said, we can

24      get back on page like we were before, and I thought, if you

25      wanted to do something over there, do it.       I'm all for you.




                                                                 App. 242
                                                             RMFS 000142
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 25 of 52




 1       If you want something better, I want you to do it because

 2       that's what you do with a company.          I don't want to hold

 3       anyone to a company.        If you have something better, do that.

 4       I want you to do that.

 5               MR. STAPLES:    I feel like I've done a hell of a job

 6       this year.

 7               MR. WALKER:     You've done a great job every year.

 8       You've done a good job.       I think this year has been a tough

 9       year.     I think that DSM -- Gary Collins.       Whatever that Gary

10      guy's name is.         Gary Brown and Randy Sanders and DSM, I

11      think it tainted our relationship and what we were focusing

12      on.

13            MR. STAPLES:       It definitely did.

14            MR. WALKER:       I think that tainted our relationship.

15            MR. STAPLES:       Whatever that is.    I don't know.    If

16      that's my decision, Herschel, then I own that.          I do

17      consider you to be a friend and a good man, and what you

18      stand for and all that is legitimate.          That's not made up.

19            MR. EISENMAN:       And you have a lot of institutional

20      knowledge.     You're the one who knows everything about what's

21      been going on.     There is no one else in the company that

22      knows --

23            MR. STAPLES:       This year was a good year, and I was

24      going to ask for a 5 percent.        So it is not even halfway

25      between my ask and your ask, but a 5 percent over what I




                                                                       App. 243
                                                                RMFS 000143
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 26 of 52




 1      made this past year is two fifty-two.          Would you consider

 2       that one-year deal to do my job and make it a hell of a year

 3      for you?   You pay half of my --

 4            MR. EISENMAN:     In essence, the last was two forty plus

 5       half of the Cobra up to $1,000.

 6            MR. STAPLES:     Right.

 7            MR. EISENMAN:     That's --

 8            MR. STAPLES:     What I am asking him for is 5 percent.

 9      This is taking Kim out.        Last year, I made two forty.       You

10      paid all of my benefits.        There's a 5-percent match on the

11      Simmons benefit program that I'm losing on the 401(k).             Do

12       you want to put some more teeth in the deal?          Will you

13      consider that, Herschel?

14            MR. WALKER:     2018?    What is this?   2018?

15            MR. STAPLES:     2018.

16            MR. WALKER:     Wait.    Two thousand who?

17            MR. EISENMAN:    This is 2018.    So, 2017.

18            MR. WALKER:    So you're talking about during the

19      consultant time. it would become a good year?

20            MR. STAPLES:    I'm talking about I felt like we finished

21      a good year.

22            MR. WALKER:    Oh, this year.

23            MR. STAPLES:    I feel like not knowing this was going

24      on, I was going to ask -- I was ready to talk to you about

25      DSM, but I was not ready to take that much of a hit.          I'd




                                                                     App. 244
                                                                RMFS 000144
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 27 of 52




  1      rather a two-year deal, but would you meet me between my

  2      asking of two seventy-five and two forty?     Would you meet me

  3      at two fifty-two?    That's 5 percent above what I earned in

  4      2017.

 5            MR. EISENMAN:    But when you throw in Cobra, you're

 6       probably going to be close to two fifty-two.

 7            MR. STAPLES:    Ron, I had my insurance pay for me

 8       wholeheartedly this year.

 9            MR. EISENMAN:    I understand.

10            MR. STAPLES:    I have benefits.   So if this is about me,

11       I performed well in 2017.

12            MR. WALKER:    Now, what are we going to close in at the

13       end of the year?

14            MR. STAPLES:    About 2.75 million in profit is my

15       estimation.

16            MR. WALKER:    Well, not profit.   See, I think, that may

17       have slurred a lot of the things is profit.    It's pounds.

18       What are we closing in at pounds this year?

19            MR. STAPLES:    Pounds are --

20            MR. WALKER:    And CatMan is closing in at what?    14

21       million pounds?

22            MR. STAPLES:    In 11 months, the pounds are 17.3

23      million.

24            MR. WALKER:    That's overall?

25            MR. STAPLES:    That's a total.




                                                                  App. 245
                                                           RMFS 000145
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 28 of 52




 1             MR. WALKER:     What is the CatMan?

 2             MR. STAPLES:     CatMan is going to be around 14 in total.

 3       So at the end of the year, you are going to be around 19 and

 4       a half.   Depending on what December is.      CatMan is going to

 5       be 14 of that.      If you want to put a few more teeth in it

 6       and if you would consider that, Herschel, I would appreciate

 7       it.

 8             MR. WALKER:     Two fifty?

 9             MR. STAPLES:     Two fifty-two.   That's a 5-percent

10      increase over two, four.

11             MR. WALKER:     And you paid the whole Cobra?

12             MR. STAPLES:     Well, that takes away -- right now, I'm

13      not paying anything for Cobra.       I'm not paying anything.     I

14      guess what I'm asking for -- I don't feel like I should take

15      a haircut.     I don't feel like I should --

16             MR. EISENMAN:    At the end of the day, we don't even

17       know how much the work is going to require, if it's going to

18      be a full-time basis or part-time basis.       We have no way of

19      saying.    Maybe almost full-time at the beginning and then

20      dwindle down.     We don't know.    We don't know.   I know you

21      want a lot down, but Herschel doesn't know what is going to

22      be involved.

23             MR. WALKER:    What it entails.   What are you entailing

24      to do?

25             MR. STAPLES:    I will do whatever.




                                                                   App. 246
                                                               RMFS 000146
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 29 of 52




  1            MR. EISENMAN:     If you get another job, I mean, then

 2       Herschel is paying you --

 3             MR. STAPLES:     What other type of job am I getting?

 4             MR. EISENMAN:     I have no idea.    I have no idea.

 5             MR. WALKER:     That's a football contract you just wrote

 6       up.

 7             MR. STAPLES:     How about this, Herschel, how about I ask

 8       for two seventy-five.      You came back with two forty and half

 9       of Cobra.   Why don't you meet me halfway and that's all in.

10       I pay for Cobra.

11             MR. STAPLES:     At two fifty?

12             MR. STAPLES:     Whatever halfway between -- that would be

13       two fifty-seven five.     I'm all in.

14             MR. WALKER:     Two fifty-seven five?

15             MR. EISENMAN:     Well, we started at two and now we are

16       at two seventy-five.     So two forty --

17             MR. STAPLES:    You were willing to pay me a thousand

18      dollars plus two forty.      That is two fifty-two.     I'm asking

19      for another three, four, five hundred dollars.

20             MR. EISENMAN:    We started at two.     You had two

21      seventy-five.    So half of that would be two thirty-seven.

22      We've already gone above that because it is two forty plus

23

24             MR. STAPLES:    Ron, I started at what I was earning.

25      I'm earning two forty.      That's what I'm earning.    You don't




                                                                     App. 247
                                                              RMFS 000147
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 30 of 52




 1       want to add the two together.      That's what I'm earning.     If

 2       you want to throw the Cobra thing out, that's two fifty-two

 3       up to a thousand dollars, right?      Would you agree with that?

 4      How about two fifty-five, and we're all in, and I have no

 5      idea what Cobra costs.       What insurance costs.   We don't have

 6      any other insurance, but if you are willing to go two

 7      fifty-five all in --

 8             MR. WALKER:     I will tell you what, be a consultant and

 9      whatever we need you to do, and we will do it -- I don't

10       know how we will pay it, but you can't say anything bad

11      about Renaissance Man.

12             MR. STAPLES:    I'm not going to say anything bad about

13      it.

14             MR. WALKER:     Help us within whatever we are going to

15      ask.    I will go for two fifty-five, Ron.     What do you think?

16      We will go with two fifty-five, and he is going to help us

17      with whatever we are going to need for the year.       So it will

18      be -- what is the date?       December 27th until December 2018

19      -- December 27th, 2018.      I don't know what that entails, and

20      I have not even thought about this here.       I have not even

21      put that in my head yet about all of what it is going to

22      entail.

23             MR. EISENMAN:    He's probably already getting paid from

24      Simmons.   I don't know how they would work that so I don't

25      know if you are willing to --




                                                                  App. 248
                                                             RMFS 000148
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 31 of 52




 1            MR. STAPLES:     They pay you after you earn the money.

 2       So you tell them my last day is January 31st and then --

 3            MR. WALKER:     And then we will give you the two

 4       fifty-five at the end --

 5            MR. EISENMAN:     There will probably be 1/2 until 12/31,

 6       I would think.

 7            MR. WALKER:     1/1 until 12/31.    That's fine.   However

 8       you want to do the date.

 9            MR. EISENMAN:     Or we can do 12/27 until 12/27.

10            MR. WALKER:     That's fine.    However you want to do it.

11       How will you pay?     Bi-weekly?    How will you pay that?   How

12       does he get paid?

13            MR. EISENMAN:     This would come from Renaissance Man.

14      So it would be monthly.

15            MR. WALKER:     Monthly.

16            MR. EISENMAN:    It would be a monthly thing.      So you

17       would get a check from Simmons for December and then the end

18      of January --

19            MR. WALKER:     Why can't you do it like we do, two week?

20      You get paid every two weeks, don't you?         Why can't we do it

21      like that?   I'm asking you.     I don't know.

22            MR. EISENMAN:    You can do whatever you want.

23            MR. STAPLES:    I currently get paid every two weeks --

24      no, I get paid every week.

25            MR. EISENMAN:    Through Simmons.




                                                                   App. 249
                                                              RMFS 000149
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 32 of 52




 1            MR. WALKER:     You can do every two weeks, quarterly, or

 2       every month or however.

 3            MR. EISENMAN:     You can't do quarterly.

 4            MR. WALKER:     Okay.   We can't do quarterly, okay.

 5       However you would like to get paid.      Every two weeks?

 6            MR. STAPLES:    I would like to ask my accountant because

 7       I don't know what the answer to that is.

 8            MR. WALKER:     You might want to talk to us about that.

 9            MR. EISENMAN:    If we do every week, that becomes very

10      burdensome.   You probably want to do, like I get it, the

11       15th and the 30th or something.

12            MR. STAPLES:    Typically, you do it after the work.      So

13      it's either every two weeks or every month.       I made one at

14      the end of every month.       They'll get it to me by the end of

15      the month, if that's okay?

16            MR. WALKER:    We can do that.

17            MR. STAPLES:    So, Blair keeps her role.

18            MR. WALKER:    Now, one of the things --

19            MR. STAPLES:    She has to perform.   I understand that,

20      but if she's not performing then this --

21           MR. WALKER:     And you can sign DSM over to Julie?

22           MR. EISENMAN:     You're going to have brokers on there.

23      It's just going to be the name on the Sysco because Julie

24      will own.   It's just the Sysco brokers.     I assume most of

25      the money is going to go to the brokers.




                                                                 App. 250
                                                            RMFS 000150
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 33 of 52




 1               MR. WALKER:   The broker.      The brokerage account.

 2               MR. EISENMAN:     Right.

 3               MR. WALKER:     And we pay the employees.

 4               MR. EISENMAN:     Instead of telling Sysco and Simmons

 5       that they get five different brokers.          There is one broker

 6       which I'm assuming isn't anything other than DSM.             I assume

 7       you're going to want John's participation in that.

 8            MR. WALKER:      Yes.   You know, I was talking about

 9       setting that up.      We need to talk about that.       So what about

10       that?    What did we just agree on?        Two fifty-two?

11            MR. STAPLES:       Two fifty-five.     Two fifty-five.    All in.

12            MR. WALKER:      All in.      Two fifty-five.   All right.   All

13       in two fifty-five.

14            John, this is hard.        This has been so hard because you

15       know this business way better that I do and stuff and that's

16       what's so difficult for me.

17            MR. STAPLES:       I mean, I understand what you're saying,

18       but it does not have to be difficult.          We can move forward,

19       and we can get back to -- it has been a stressful year.            I

20      made some mistakes.

21            MR. WALKER:      Yeah, I made a bunch.

22            MR. STAPLES:       I suspect if we have success this year,

23       you will want me next year, and quite frankly, part of the

24      relief for me is that everybody on both payrolls is either a

25      friend of mine or family.           They have kind of grown




                                                                        App. 251
                                                                 RMFS 000151
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 34 of 52




 1       accustomed -- they need new leadership.     When I sent you the

 2       strengths and weaknesses of everybody, I mean, I do not have

 3       the patience to train.    I need you to see for yourself what

 4       everybody's strengths and weaknesses are.    I certainly, once

 5       we get beyond that, have some ideas as to what I would do.

 6            MR. WALKER:    And that is one of the things because like

 7       I said, I am thinking about hiring a business guy that is

 8       going to do that.   That can overlook everybody and see what

 9       they are wanting to do, but I do not want to give them jobs

10       that they are not accustomed to doing.    That's why I say

11       what are their strengths and weaknesses and put them where

12       they can succeed at.   That is where I want to put them, is

13       where they can succeed.

14            MR. STAPLES:   Part of the problem is that they are

15       accustomed to working for big corporations and it's hard,

16       and for me, it took me a couple of years to realize that I'm

17       not working for a big corporation.    With big corporations,

18       there is always somebody to do the little things.    You don't

19       have to worry about the little things.    In this company,

20       just like I tell Blaine, and I am repetitive, you know, if

21       you are not looking at it, it's not being looked at.     If

22       you're not auditing the billback, they are going to be

23      inspecting, and part of my frustration is I find mistakes

24      month after month after month, and it's obvious that people

25      aren't --




                                                                App. 252
                                                           RMFS 000152
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 35 of 52




 1            MR. WALKER:     As concerned.

 2            MR. STAPLES:     Well, I don't know if they're not

 3       concerned.     It's just that in Clint's case I don't know that

 4       after all this year -- I mean, Clint is an HR guy.       Clint is

 5       a Clients HR guy.    He's a great relationship.     Everybody

 6       likes him.     He's good to have out in front.    You know,

 7       customers like him, but in terms of analyzing the billbacks,

 8       that is not Clint.

 9            MR. WALKER:    Right.

10            MR. STAPLES:    Blaine should be able to -- Blaine

11       understands the industry to a certain extent.       He is not a

12       numbers guy.    He does not understand how to make money.        He

13      doesn't understand all the different hands in the pot.

14      Blaine is good with products.       He is good at understanding

15      especially pork.     He spent a lot of time in the pork

16      business, but Blaine needs daily motivation.        Blaine does

17      not want to travel.     When he does travel, he likes to travel

18      the morning of and fly home the night of.        You know, his

19      wife has health issues.       Blaine has health issues.   I

20      understand that, but to your point -- you know, I've been

21      struggling with that for two years, that Blaine is not, in

22      fairness to you, you need a go-getter as your

23      (indiscernible).     You need somebody that's willing to and

24      able to travel all week if necessary.        You need somebody

25      looking for different avenues.        I have always felt like my




                                                                   App. 253
                                                             RMFS 000153
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 36 of 52




 1       job was to set it up, which I've set up a number of things

 2       for a number of people whether it's because they are not

 3       motivated to do it or they do not know how to do it.            We

 4       haven't hit a lot of -- we don't have a lot of hits unless I

 5       hit.     I don't mean that -- it's like it's hard for me to

 6       talk about people, but I think we have good people.          I think

 7       I just sent an email to you, Herschel.          We all have good

 8       character.     We all have good people.    They are all good

 9       people.

10               MR. WALKER:    Right.

11               MR. STAPLES:    But for various reasons, you do not have

12       a lot to show for it other than what I've negotiated.            Can

13       somebody else manage them better, lead them better?         I don't

14       know.    I guess we will see.

15              MR. WALKER:     Who would be the most difficult person to

16      manage, you feel?

17              MR. STAPLES:     It will probably be Blaine because he so

18      set in his ways.        Blaine is a lot like Peyton (phonetic) in

19      that they both know the industry a lot.          They know the

20      industry a lot.        They know people and people like them.         The

21      difference between Blaine and Peyton is, Peyton is willing

22      to drive every day of the week.        He likes traveling.       He

23      doesn't have children.        He's able to get out and hobnob and

24      do all of that.        Blaine is not that way.    He does not like

25      to hobnob.     He's not as good with the customers, but Blaine




                                                                     App. 254
                                                                RMFS 000154
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 37 of 52




 1       understands the industry, but it's been difficult to

 2       motivate Blaine to go out and create something.

 3               Herschel, I believe I was told a long time ago, you

 4       make yourself indispensable, and I appreciate that we have a

 5       friendship-thing of that nature, but I also think I've made

 6       myself somewhat indispensable.     I think Ren Man needs me in

 7       some role moving forward.     Regardless of who you have at Ren

 8       Man.     I don't know if anybody else has made themselves

 9       indispensable.

10               Christopher is hard to manage.    I like Christopher.     He

11       is responsive.    I have not been able to train Christopher,

12       but it's like the sales meeting we had in Florida that year,

13       Christopher was late every day.     It's not that I did not

14       speak to him.    I spoke to him every night.     Chris, you can't

15       be late tomorrow.    The next day he was late.     He skipped the

16       first dinner.    I didn't think he was asleep anymore.    I woke

17       him up.    Christopher, it's a team event.     You need to be

18       here.    So he came late.   I will be glad to share that with

19       about any of our people.     You definitely need -- Blaine is

20       comfortable.    He doesn't like managing others.     He doesn't

21      like having difficult conversations with others.       Okay,

22       well, in that role you have to have difficult conversations.

23       I appreciate the fact that, you know, you said this is

24      difficult for you.     Whatever this is.    It's a different

25      arrangement, and I appreciate the opportunity.       I think we




                                                                  App. 255
                                                             RMFS 000155
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 38 of 52




 1       can make this work.     I suspect if we have a successful year

 2       we will make something work next year.

 3            MR. EISENMAN:     It also depends on -- we have no way of

 4       knowing what's going to happen with Robert or if someone

 5       else is going to approach you, and you will want to deal

 6       with them.   We just have no way of knowing.    We have no way

 7       of knowing that this could start, and you could be working

 8       essentially full time at the start.     I guess I'll have to

 9       pick some kind of something to put in as guidelines for

10       hours, but that doesn't mean that --

11            MR. WALKER:     No, you don't because then we have John

12       Chico (phonetic) right now.

13            MR. STAPLES:    I don't care how you do it.   It's still a

14       trusting thing.

15            MR. WALKER:     No, it is.

16            MR. STAPLES:    You have to trust me, guys.   It's a

17       different arrangement, but if I look you in the eye and say,

18       you know, I'm committed, and the other side of that is, if

19       I'm not, then you have me for a year, and I'm not real

20       smart, but it is not in my DNA that if we have an

21       arrangement, even if I have something else, it's not in my

22       DNA not to give you what you need.

23            MR. EISENMAN:    So, basically, it's a one-year, two

24       fifty-five all in.    We will have the usual nondisparagement.

25       No "this is your exclusive protein."    Kim will turn over DSM




                                                                App. 256
                                                            RMFS 000156
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 39 of 52




 1       to Julie.

 2              MR. STAPLES:     You have to put some teeth in the

 3       protein, in that, if it's not something that you currently

 4       carry, I would like there to be some kind of consideration.

 5       We can talk about that, if somebody is selling entrée

 6       noodles, ground beef or something I don't know.          I don't

 7       even know who that would be.

 8              MR. EISENMAN:     So you can't sell any or no product that

 9       competes with Renaissance Man.       No creating anything from

10       DSM or Renaissance Man.       Kim and Julie will settle out 2017

11       on DSM.    Whatever the final profit is, they'll split per the

12       agreement, and again, Kim will not work for DSM after that.

13       Blair will continue but obviously has to do the work with

14      full commitment.        Whoever is running DSM has to -- if she

15      does her job fine.        No reason to make a change.

16              MR. WALKER:     But DSM wants to send Gary Collins that

17      30-day thing.     It is a Gary Collins?

18              MR. EISENMAN:    Gary Collins is in California.

19              MR. WALKER:    CPR.   So, I want to send in his

20      (indiscernible).       So we will figure out when we want to do

21      that.    But DSM has sent -- I don't send it through.

22            MR. EISENMAN:      Gary Collins deals with the DSM, I

23      assume, or is it Renaissance Man?

24            MR. STAPLES:      No, it's with DSM.   I mean, I would

25      recommend to Julie that she send him his 30-day termination




                                                                     App. 257
                                                                RMFS 000157
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 40 of 52




 1       notification.

 2            MR. EISENMAN:     And the others just stay as-is.

 3            MR. WALKER:     Just move to another position.

 4            MR. EISENMAN:     Blaine is Renaissance Man.   Clinton is,

 5       technically, Simmons.     So there is no change there.    Blaine

 6       is Renaissance Man.     I guess that's no change.   Robert is

 7       trying DSM, so that's a change, and Christopher is DSM.        So

 8       that's a no change.     At this point I don't know --

 9            MR. WALKER:     Everything stays as it is right now.

10            MR. EISENMAN:     Obviously, you know that if Robert ever

11       does setup anything, Christopher will leave.     Who knows what

12       Christopher's story is.     Who knows if he's any good.

13            MR. WALKER:     I mentioned to you I offered Robert, and I

14       don't think he heard it and stuff, but he if you were

15       (indiscernible), that's when I felt that Robert may not be

16       serious and stuff.

17            MR. EISENMAN:     What?

18            MR. WALKER:    I said, Robert and he was talking so fast.

19       You keep saying you prefer to have something, if you go to

20       Tyson because Tyson lost that Hispanic minority arm and let

21       Renaissance Man become that minority arm for Tyson, I will

22       offer Christopher a small percentage of Renaissance Man.        He

23       blew right by it.    So I said he couldn't be too serious

24       about Christopher because if Christopher wanted to make any

25       money, he can make it right there quick as anything.       I




                                                                   App. 258
                                                             RMFS 000158
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 41 of 52




 1       said, well, he blew right by it and went back to the

 2       brokerage thing, and I was like, well, that's kind of funny

 3       there now because all you have to do since he is on the

 4       board at Tyson is talk to Tyson about Renaissance Man being

 5       their minority arm.

 6              MR. EISENMAN:    So, if you want to do today, you have to

 7      let Simmons know when the final day is so they can do it.

 8              MR. WALKER:   Let Simmons know what?

 9            MR. STAPLES:      (Indiscernible) you can do it December

10      31st.

11            MR. WALKER:     Okay.   So, December 31st.    I'll call David

12       Jackson, and he doesn't answer the phone because he don't

13       want to be told a lot of the stuff.

14            MR. STAPLES:      Can we say five months?    So twenty-four

15      by the 15th and whatever the last day of the month is.         So

16      that's ten, two, six, two, five, every two weeks.          Not every

17      two weeks --

18            MR. EISENMAN:     Twice a month.   Would it be 24?    Who is

19      going to be doing it?      Who's going to write checks?

20            MR. WALKER:     We can get Carol to write it if you can

21      just put it in --

22            MR. EISENMAN:     Taxes don't come out because he will be

23      a consultant.    He'll just be a flat amount.

24            MR. WALKER:     Flat amount.

25            MR. EISENMAN:     John will pay his own -- because it will




                                                                    App. 259
                                                              RMFS 000159
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 42 of 52




 1       be a 1099.

 2              MR. STAPLES:     Would that come from Simmons?

 3              MR. WALKER:     It will probably come from Carol.

 4              MR. EISENMAN:     Renaissance Man.

 5              MR. WALKER:     Come from Renaissance Man.

 6              MR. STAPLES:     Does she do direct deposit?

 7              MR. WALKER:     She could do direct deposit if you get her

 8      all the info.     But then if she is going to do direct

 9      deposit, why don't we get Carmen to do direct deposit.

10              MR. STAPLES:     Yes, Carmen can do it easy.

11              MR. WALKER:     Yes, we can get Carmen to do it, and then

12       you won't have to send it to -- it may have to come from

13      Carol.    It has to come from Carol.        So Carol has to do

14      direct deposit.

15              MR. EISENMAN:     It's coming out of Renaissance Man, so.

16              MR. WALKER:     Yes.    So, Carol has to do it.

17              MR. EISENMAN:    It is not coming out of Simmons.

18              MR. WALKER:    It's not coming out of Simmons.       It's

19      coming out of Renaissance Man, so Carol will have to do it.

20      Okay.

21            MR. EISENMAN:      You can treat it as an expense of

22      Renaissance Man.

23            MR. WALKER:      Right.

24            MR. STAPLES:      Yeah, we can do that.     Just set it up

25      with Katie and direct deposit it every two weeks or twice a




                                                                      App. 260
                                                                  RMFS 000160
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 43 of 52




 1       month?

 2            MR. WALKER:     Yes.   What we could do is --

 3            MR. STAPLES:     She will bill it back to Renaissance Man.

 4            MR. EISENMAN:     The first thing we have to make sure

 5       that Simmons understands that this is a shared expense and

 6       not coming out of your pocket.

 7            MR. WALKER:     Yes.

 8            MR. EISENMAN:    If we are going to have a fight with

 9      them, then that would mean back here redoing this.

10            MR. STAPLES:    That's why we might want to -- I mean, I

11      would prefer we just direct deposit it because Simmons is

12      doing that now.     So they have the bank and it's just a lot

13      easier.

14            MR. EISENMAN:    We could be back discussing this if

15      Simmons puts up an issue of this being a shared expense of

16      Renaissance Man and trying to take this to Herschel, then we

17      are going to be back and this is going to be a problem.        So

18      I just want you to know that.

19           MR. WALKER:     I have to call Brooke (phonetic).

20           MR. EISENMAN:     And I will see whatever forms they need.

21      They may need a W9.

22           MR. WALKER:     Okay.   We can do that.

23           MR. EISENMAN:     So we just need to make sure that they

24      understand that this is a Renaissance Man expense and not a

25      Herschel expense.




                                                                  App. 261
                                                              RMFS 000161
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 44 of 52




 1              MR. WALKER:     No, I can tell David Jackson.    He will

 2       know that (indiscernible) normally don't know.

 3              MR. STAPLES:     So, you will send me something, Ron?

 4              MR. EISENMAN:     I will.    I will send you something in

 5       the next day or so.

 6              MR. WALKER:     All right.    John, thank you so much and

 7       sorry about all this, but it may be better than you think.

 8              MR. STAPLES:     It's a change.    I appreciate the

 9       opportunity.    Let's move forward.       I appreciate Blair -- I

10       think Blair, under the right direction, I think she will be

11      an outstanding salesperson.          Blair needs to learn to go on

12       her own.    She's got to get her an opportunity.       I appreciate

13      that.

14              MR. WALKER:     Wait a minute.    How do you sign that DSM

15      thing over?

16              MR. EISENMAN:    I'll just have to assign Kim's units to

17       Julie, and it will be effective January 1st on that or

18      displaying that.       Whatever is still in there as of 12/31

19      will get displayed.

20              MR. WALKER:    Okay.

21              MR. STAPLES:    I know I get paid one more December

22      commission.     And they will write the books up?       Do you want

23      the CPA who did the books last year to do the books this

24      year?    Kim is going to need their information.

25           MR. EISENMAN:       That might make the most sense.




                                                                      App. 262
                                                                RMFS 000162
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 45 of 52




 1            MR. STAPLES:     And we might want to use the same payroll

 2       company, but that's up to you.

 3            MR. EISENMAN:     They'll just have to get that

 4       information to Julie, and she will reach out to them.

 5            MR. WALKER:     Yeah.

 6            MR. STAPLES:     You want to know anything about these

 7       guys before they show up?

 8            MR. WALKER:     No.     What I'm going to ask --

 9            MR. EISENMAN:     It's almost 3 o'clock.    Are they coming

10       today?

11            MR. WALKER:     Yeah.    They are supposed to be here.       Are

12       they here?   They are supposed to be here.

13            MR. STAPLES:     You told me to text at 3:30.

14            MR. WALKER:     I said 3:30?    So they ought to be here at

15       3:30 then.

16            MR. EISENMAN:    Okay.

17            MR. WALKER:    Because what I'm thinking about doing with

18      the brokers is not just doing CatMan.        I am going to do

19      everything, but then they have to do everything.           Now, they

20      have to go out and sell, and normally, a broker for existing

21      businesses get anywhere from 3.5 to 4 percent.           Is that

22      right?

23            MR. STAPLES:    No.

24            MR. WALKER:    What do they get for existing business?

25            MR. STAPLES:    For cent or cents.




                                                                     App. 263
                                                                 RMFS 000163
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 46 of 52




 1            MR. WALKER:    No.   For existing business, what do you

 2       give them per --

 3            MR. STAPLES:    Total brokerage is anywhere from -- like,

 4       Tyson pays 2 percent.

 5            MR. WALKER:    2 percent on total brokerage.    But I'm

 6       saying on existing business -- if you bring in a new broker?

 7            MR. STAPLES:    The average for the process chicken is

 8       right around $3 a pound.     So basically, Tyson would pay $.06

 9       a pound.

10            MR. WALKER:    Right.   $.06 a pound.   Now, I am saying 2

11       percent.    I don't mean 2 percent.

12            MR. STAPLES:    You mean cents.

13            MR. WALKER:    Cents, right.   I'm saying cents per pound

14       for existing business.    Does Tyson not pay if you have an

15       existing business on a broker?

16            MR. STAPLES:    Tyson doesn't separate it, but that does

17       not mean that's what you have to do.

18            MR. WALKER:    Yeah, because that's what I was thinking

19      about is separating it --

20            MR. STAPLES:   So, I would give them a base.     You get

21      paid $.03 a pound on the first 15 million pounds at

22       year-end.   If the business has grown, we will pay you $.05 a

23      pound on the gross pound.

24            MR. WALKER:    On the gross?

25            MR. STAPLES:   Right.




                                                                 App. 264
                                                             RMFS 000164
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 47 of 52




 1            MR. WALKER:    That's what I was thinking.

 2            MR. STAPLES:    Then we will pay you $.05 a pound on

 3       everything else.

 4            MR. WALKER:    Right.   On the gross pound and everything

 5       else you --

 6            MR. STAPLES:    So, you have to exclude the food by --

 7            MR. WALKER:    Right.   Management.

 8            MR. STAPLES:    You have to exclude that because you did

 9       not do anything for that.

10            MR. WALKER:    For the contract management business.

11            MR. STAPLES:    That's right.

12            MR. WALKER:    And Ron said 2 percent.   It's 2 percent.

13            MR. STAPLES:    There's a lot of math that goes into

14       that, you know, after the fact because you don't know what

15       your contract management business is until the contract

16      management sends you the bill.     So they don't get the

17      contract.     You see what I'm saying?

18            MR. WALKER:    Right.

19            MR. STAPLES:   There is math in that.    In other words,

20      we will pay you $.03 a pound on the 15 million pounds from

21      pound one, and that's pretty much the standard because the

22      other business you have is significantly contract

23      management.    So we'll pay you $.15 a pound or we will pay

24      you $.03 a pound on the Con (indiscernible) business.       So

25      how much is that?    Well, that's $450,000 because it's about




                                                                App. 265
                                                           RMFS 000165
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 48 of 52




 1       15 hundred pounds.    That is what you get from us, and

 2      because what I was going to recommend, Herschel, is for

 3      $450,000, you might want to consider Christopher, Barbara,

 4      Blair, because collectively they do not pay $450,000.        This

 5      happens all the time in business.     You tell a broker you

 6      have to employ those three people.     Okay, to employ those

 7      three people, you have Blair that is making $48,000.        You

 8      have Christopher who is making 65.     So that's 50.    That's

 9      150. That's 115 if Blair is making 55.       That's 170 and their

10      benefits are not going to be 25 percent because Barbara does

11      not need benefits, so.     You know, you are talking about

12      $225,000.     You take these three people.   I am going to pay

13      you 450 for doing nothing.     You're only going to have an

14      expense of 225.     That is what I was going to recommend

15      because that not only helps you, Herschel, it helps those

16      three individuals.     Barbara needs to be working representing

17      more than Ren Man.     Christopher needs to be developed.

18      Blair needs to be developed.

19              If my consulting started today, I would strongly

20      consider, and I know that they would be willing to consider

21      that.     John Goodman's group would be willing to consider

22      that.    Look, I'm going to give you $450,000.    It's actually

23      going to be much more than that because they will grow the

24      business.    So you're probably talking about 600-, $700,000.

25      So y'all would be willing to take these three people, that




                                                                 App. 266
                                                            RMFS 000166
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 49 of 52




 1       washes your hands of those people.

 2            MR. EISENMAN:     Are those folks national?

 3            MR. WALKER:     No.

 4            MR. STAPLES:     John Goodman's group is -- now, they have

 5       a national arm through a third party.       In other words, this

 6       is a regional broker.      They call it "sales one."   These

 7       regional brokers recognize that I have to have national

 8       coverage so they form alliances.     So this alliance is a

 9       sales one alliance.

10            The other consulting I would give you, Herschel, is

11       that I understand what you mean about feet on the ground,

12       but feet on the ground gets very expensive.       You don't need

13       feet on the ground to be doing anything other than attending

14       food shows of which they all attend every month because they

15       represent 25 other manufacturers.       So they are going to have

16       a booth.     John Goodman's company is.    This company most

17      likely will be.     You also don't need employees in all these

18      markets, and I talked to Jeff Pierce (phonetic) about this

19       on Friday.    He called me on Friday.     He says he doesn't get

20      any complaints about DSM and their responsiveness.       They are

21       very responsive.    The concern is, okay, I need somebody to

22      take this sample to this operator in Seattle, Washington.

23       Well, the dilemma we have with DSM is we don't want to fly

24      somebody up there to deliver but either of these brokers.

25      If you want a sample taken to that restaurant, they take the




                                                                  App. 267
                                                             RMFS 000167
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 50 of 52




 1       sample because they are going into the restaurant already

 2       because they represent 20 other manufacturers.

 3            I would strongly -- I get it about when Robert kept

 4       talking about John Goodman and all this stuff, and I'm like,

 5       well, if he don't want to be with us, I can't -- you know,

 6       this is just.    He can't meet with us until January.     So it

 7       really is not at the top of his list.       But he could do it

 8       and there are other brokers that could do it.       What these

 9       guys are going to have to convince you of is, okay, I get it

10       that you got it covered in the sound booth.       They got it

11       covered in the southeast, but what I will ask them a lot of

12       questions about -- and I will do it if ycu want me to -- is

13       tell me how this sales one thing works because I would

14      strongly consider whoever you hire, they need to take

15      Barbara and Blair and Christopher.        Barbara needs to be

16       working for a bigger organization.       One that represents

17      because Barbara is fantastic in front of customers, but

18      Barbara needs to be developed.     Renaissance Man may want to

19      Barbara.    I'm not saying that.   Barbara does not need to be

20      at DSM.    She either needs to go to big broker or Renaissance

21      Man needs to figure out a way to put her in front of your

22      big-time customers.     Barbara could help you and Syscc and

23      (indiscernible).     She could help you in contract, but

24      Barbara needs to be developed and led.       Blair is a

25      salesperson.     Blair wants to travel.    Blair likes making




                                                                  App. 268
                                                             RMFS 000168
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 51 of 52




 1       cold calls.    Blair likes talking.    Blair knows people at

 2       Walmart that could help.      Again, Christopher is used to

 3       setting up the food shows, attending the food shows.           He's a

 4       hard-worker in that he'll do the dirty work.        He was a

 5       trained -- he's not lazy but he is not -- like I mentioned

 6       to you, if you want to become a leader, Christopher, you

 7       have to set an example.      He currently does not set an

 8       example.    I don't know what else you guys want.

 9              MR. WALKER:    Thank you.

10              MR. STAPLES:   So you will try to reach out to Simmons

11       and see if they can make the direct deposit in the same

12       account that they've been making.      Because it's an Arkansas

13       account that I will keep if they would just pay me and not

14       withhold anything.     It's all in, and Herschel, I will shake

15       your hand and let the rest go.

16              MR. WALKER:    You are still family to me.   You are still

17      family to me.

18              MR. STAPLES:   I will get two more autographs off of

19       you.   I do appreciate it.    I'm not selling them.

20                     (Whereupon the audio concluded)

21

22

23

24

25




                                                                   App. 269
                                                              RMFS 000169
Case 7:18-cv-00160-LSC Document 90-6 Filed 03/04/19 Page 52 of 52




 1                        CFR   TIFICATF

 2
     STATE OF GEORGIA
 3
     COUNTY OF DEKALB
 4

 5

 6     I, LATASHA BETHEL, HEREBY CERTIFY THAT THE FOREGOING

 7 TRANSCRIPT WAS TRANSCRIBED BY ME AS STATED IN THE CAPTION, AND

 8 THE COLLOQUIES, QUESTIONS AND ANSWERS WERE REDUCED TO PRINT BY

 9 ME; THAT THE FOREGOING PAGES REPRESENT A TRUE, COMPLETE RECORD OF

10 THE AUDIO GIVEN TO ME BY MR. WALKER; THAT IN ACCORDANCE WITH

11 O.C.G.A 9-11-28(a), I AM NOT A RELATIVE, EMPLOYEE, ATTORNEY, OR

12 COUNSEL OF ANY PARTY, I WAS NOT PRESENT WHEN SAID ACTION OCCURED;

13 NOR AM I FINANCIALLY INTERESTED IN THE ACTION AND HAVE

14 TRANSCRIBED THE AUDIO TO THE BEST OF MY SKILL AND ABILITY.

15     THE ABOVE CERTIFICATION IS EXPRESSLY WITHDRAWN AND DENIED

16 UPON THE DISASSEMBLY AND/OR PHOTOCOPYING OF THE FOREGOING

17 TRANSCRIPT OR ANY PART THEREOF, UNLESS SAID DISASSEMBLY AND/OR

18 PHOTOCOPYING IS DONE UNDER THE AUSPICES OF THE UNDERSIGNED AND

19 THE SIGNATURE AND ORIGINAL SEAL ATTACHED

20 THERETO.

21       THIS, THE 16TH DAY OF FEBRUARY, 2018

22

23

24                                   LaTasha D. Bethel
                                     Certified Court Reporter, 2660

25




                                                               App. 270
                                                          RMFS 000170
